Mr. Justice Nott
delivered the opinion of the court:
Every contract must be founded on a good or valuable consideration, and except when the action is on an instrument which carries on its face the evidence- of considera*tion, it must be averred in the declaration and proved. — . This order is not an instrument of that description. The plaintiff therefore could not recover on the first count. — - (Carlos vs. Fanconet, 5 D. & E. 482. Lansing vs. McKillip, 3 Caines, 286. Jerome vs. Whitney, 7 Johnson, 321. Gains vs. Hendrick, 2 Const. Rep. 339. )
I also concur with the presiding judge, that independent *220of the draft, and the letter accompanying it, there was no evidence to authorize a verdict for the plaintiff. The bare ¡acknowledgment of a debt, without mentioning any particular amount, will not authorize a jury to give a verdict for a specific sum. (Harrison, & c. vs. Wm. McKenney, 2 Bay, 412.) But I. think that the defendant’s letter to the plaintiff, stating that he “ calculated that four-bales would pay the amount, accompanied with an order to his brother to deliver to him his cotton . won on the Camden main, might he fairly construed into an acknowledgment that he owed the plaintiff the amount of four bales of cotton, whatever their value might he, and ought to have been submitted to the jury in support of the account, stated. And oten if that evidence had been insufficient, the deficiency might have been supplied by offering parol proof of the quantity of cotton won on the Camden main.
Clarke, for the motion.
Williams, contra,
The non-suit therefore ought not to have been granted, and the.motion to set it aside must prevail.
Justices Huger, Gantt, Richardson and Colcock, concurred.